Case 2:19-CV-1O747-SFC-RSW ECF No. 1-1 filed 03/13/19 Page|D.?S Page 1 of 1

LIST OF EXHIBITS

A. Complaint and Demand for ]ury Trial

B. First Arnended Complaint by Right and Re]iance on Demand for ]ury Trial
Heretofore Filed

C. Plaintiff's Amended AnsWers and Responses to Slyped Services, lnc.'S
Interrogatories and Requests to Admit to Ira Anderson

D. Affidavit of Pedro Puentes
Doeuments filed With the Florida Secrel:ary of State

F. A]l documents filed With the Wayne County Circuit Court in its case
number 18»010364/Nl

55204:00012:4116931-1

